Title: To John Adams from Elbridge Gerry, 8 January 1777
From: Gerry, Elbridge
To: Adams, John


     
      Dear sir
      Baltimore Jany 8th. 1777
     
     Since You left Philadelphia many important Events have taken place in the Council as well as the Field; those that are publick You are undoubtedly informed of, the other I shall briefly hint as they occur to my Mind.
     Congress have ordered Arms and Equipage for 3000 Horse and 150 brass Field peices to be imported without Delay. The General to expedite Business is invested with Great Powers, which are to continue six Months unless sooner revoked by Congress, and are confined to the person of G. Washington. Amongst other Things he is to raise, establish, and appoint the Officers for, 3000 light Horse, and as many of the Train; to officer and raise sixteen new Batalions, which in Addition to 94 before ordered make 110 of Infantry; Wherever he is, to take whatever he wants for the Use of the Army, from those who shall refuse to supply him for continental Currency, and profer the same, to the amount of the apprized Value of the Goods taken; to displace any officers under the rank of Brigadier and to fill up their places, as well as of Officers in other Departments. Three Magazines of military Stores are to be provided, in Virginia, Lancaster in Pennsylvania, and Brookfield in Massachusetts. A Committee is appointed to prepare a Report for regulating the Business of the Boards of War, Commerce, Admiralty, Treasury, Ordnance and Indian Affairs, and for conducting them by Gentlemen not Members of Congress. I wish to have your Sentiments fully on each of these six Departments with an Arrangement of the several Officers and their respective Powers. Further, the Treaty is revised and applications are made to —— for the Loan of two Millions sterling in Specie; and a supply of 100,000 stands of Arms; Commissioners are to be sent to the Courts of Madrid Prussia Vienna, and Tuscany; Doctor —— to the first. The Commissioners are instructed to inform their respective Courts, that Congress are informed of the insidious and artful Designs of the Court of G Britain to represent them, and the Inhabitants of these States as having an Inclination to return again to the Domination of his brittanic Majesty, and that It is the Determination of both the Government and the People at every Event to maintain their Independance. The Commissioners at the Courts of —— and —— are to use every Mean in their power to procure a Declaration of War against G B. and as an Inducement to propose to the first, that all the Trade between these States and the W I Islands shall be carryed on in —— and American Vessels. To offer provisions to the Amount of 2000000 of Dollars and six Frigates of not less than 24 Guns each, at the Expence of the Und. States, for carrying on Expeditions for reducing to the Govt. of —— the british West India Islands. (and all other Assistance in our power as good and faithful Allies;) to propose by the united Arms of —— and the States, to deprive G Britain of any Share in the Cod fishery by reducing Novascotia Newfounland and Cape Breton, and when the same shall be accomplished it is further proposed that the Fishery shall be enjoyed by  and the united States to the Exclusion of all other Nations whatever—Newfoundland to be divided between —— and the States, and the —— annexed to the States. The Commissioner at the Court of M —— as an Inducement for declaring War are to propose to his C. M. the Assistance of the States to reduce the Town and Harbour of Pensacola, and annex the same to his Territory and Government; and if the King of Portugal has caused any of our Vessels to be confiscated, to engage in behalf of the States that War shall be declared against the said King if the Measure is approved and will be supported by both the Courts before hinted. All the Commissioners are to sollicit the Interpositions of the several Courts for preventing further Embarkations of Foreign Troops to America and recalling such as are now here. General Washington is to offer six of the Hessian field Officers in Exchange for General Lee, and if Genl Howe refuses this to inform him, that these with a favorite british Officer in our Custody shall share the same Fate as the General; of whose Sincerity by the by I think there is now no Reason to doubt: this Resolution will at all Events be carryed into Execution, if I can form any Judgment of the Firmness of Congress, for the General not being in the actual Service of G Britain, can not be considered as they are desirous of representing him, a Deserter from their Army, he had doubtless a Right to give up a pension allowed him for Services heretofore performed, and having done this evidently ceases to be a Servant of or connected with the Crown and could not as an Officer be called to Duty; he had therefore as good a Right to engage in the Service as any Inhabitant of these States and will be so considered by Congress. Upon this Head I shall be also glad to have your Opinion, since the Consequence may be a War without Quarters, and the greatest Care should be taken to proceed on Justifiable principles which I think We are in this Case evidently pursuing.
     The Reduction of Fort Cumberland and Destruction of the Dock Yard and Magazines at Halifax are objects of great Importance; and if Matters are well conducted, they appear to me to be feasible. The Gentleman which You sent to Mr. Adams has been before Congress, and they have come to a Resolution That the Council of Massachusetts B. be impowered to attend to the Situation of the Enemy in that Quarter and when they are of Opinion that an advantageous Attack can be made, to raise subsist officer and pay a Body of Men not exceeding 3000 for carrying on the Expedition in the Course of the Winter or early in the Spring, to prepare and convey to any parts of the eastern Counties of Massa. sufficient Magazines of military and other Stores, and to draw on Congress for Money for these purposes. General Gates is here and is well acquainted with Mr. Allen’s Father as well as himself the former by Mr. Allen’s Account is a half pay Officer, he himself was a Member of the Assembly and says he left the province to avoid taking the Oath of Allegiance, his Wife Family and Effects are now in Nova Scotia, and therefore it may be necessary to be on our Guard, and take other Measures to gain Intelligence least We be decoyed into a military Trap, which an Enemy experienced in the Arts of War will be continually attempting. You will undoubtedly see some Members of the Council and push the Matter as far as may be prudent; It is supposed that the Militia of the eastern Counties which cannot be brot into the Field will readily engage for 3 or 4 Months to accomplish this plan, that if the Information of Mr. Allen “that the Enemy there are not above 800 strong” should be confirmed, the Matter can be conducted with such Secrecy as to take the Enemy by Surprize, that if they have Intelligence of our Intentions after Orders arrive in the eastern Country to embody the Men, Time will not admit of their receiving Reinforcements before the Expedition is carryed thro, and that Stores can be conveyed without any Suspicion of this kind previous to the Order for raising the Levies, by pretexts which Massachusetts Inhabitants are dexterous to fabricate and that Genl. Washington who has a Copy of the Resolve will furnish a General if wanted.
     Congress since their Removal from Philadelphia are exceedingly spirited and united; I was against leaving it but hope they will never return to that Sepulchre of Genius and Enterprize. The Nabob S and N Carolina continue to be Antipodes to the rest, and to sharpen Steel, Whetstones are necessary. I think the Intention of the Enemy next Campaign is to press N England in every quarter, and that by proper Exertions they will be foiled with their intended Reinforcements. The Support of the Credit of our Money is the only Difficulty that rests on my Mind, and I doubt not it will be soon removed. Pray communicate to the Speaker Major Hawley and Coll. Orne with my best Respects such parts of the Letter (if Oppertunity offers) as You shall think proper and believe me to be sir your assured Friend and hum sert.
     
      E Gerry
     
     
      P.S. We are in Expectation of important Intelligence from the Jersies, should our Arms be successful We shall push on this Side for driving the Enemy from N York; pray follow the Blow from N England and press them by the Way of Kings Bridge With your new Levies. I doubt not they will be stirred at Newport. Doctor Morgan and Stringer are dismissed from the Service in Consequence of the Clamours of the people, and their Misconduct.
     
    